ROBERTS, Justice.
On November 7, 1973 this Court suspended Carl Minkus from the practice of ¡law because he had been adjudicated incompetent to stand trial.
The Florida Bar has now advised this Court that respondent was adjudicated competent to stand trial and was in fact adjudicated guilty of bribery on November 6, 1974. The Florida Bar has requested the Court to alter his suspension from the incompetency provision of the Integration Rule to a suspension pursuant to Rule 11.-07 (2) of the Integration Rule.
Respondent having filed no response to the Bar’s request it is ordered that Carl Minkus be and is hereby suspended until further order of this Court as a member of The Florida Bar under the provisions of Rule 11.07(2) of the Integration Rule of The Florida Bar.
It is so ordered.
ADKINS, C. J., and McCAIN, OVER-TON and ENGLAND, JJ., concur.